Citation Nr: 0124114	
Decision Date: 10/04/01    Archive Date: 10/09/01	

DOCKET NO.  89-45 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	M. K. Hart, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This issue was initially before the Board 
in September 1997, at which time it was remanded for 
additional development.  Thereafter, the Board issued an 
opinion in September 1999 which confirmed and continued all 
previous denials of an evaluation in excess of 20 percent for 
lumbosacral strain.  The veteran appealed to the U. S. Court 
of Appeals for Veterans Claims (Court).  In September 2000, 
pursuant to joint motion of VA General Counsel and the 
veteran's representative, the Court vacated the Board's 
September 1999 decision and remanded the issue for 
redetermination.  The essential basis for remand was the 
conclusion reached in the joint motion that the Board had 
failed to adequately address how flare-ups of pain 
attributable to service-connected lumbosacral strain would be 
factored in the determination of his overall degree of 
disability.  The joint motion concluded that the VA 
examination reports relied upon by the Board did not contain 
a "full description of the effects of the veteran's 
disability upon his ordinary activity."  Accordingly, the 
case will be remanded, again, for additional development.


REMAND

In accordance with the joint motion for remand and the order 
issued by the Clerk of the Court, the issue on appeal must be 
remanded to the RO for the purpose of securing another VA 
orthopedic examination, including X-ray studies, for a 
thorough evaluation of how the veteran's service-connected 
lumbosacral strain impacts the veteran's ordinary activity.  
Additionally, all relevant medical records, private or VA, 
reflecting care or treatment of the veteran's service-
connected low back disability, which are not already on file, 
must be collected for review.  The case is REMANDED for the 
following actions:

1.  Initially, the RO should comply with 
any newly adopted procedures consistent 
with the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing 
regulations. See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This should include 
notification of the evidence necessary to 
substantiate the veteran's claim and 
notification of the RO's willingness to 
assist the veteran in collecting all 
available, relevant, competent evidence.

2.  The RO should offer the veteran and 
representative the opportunity of 
submitting any additional evidence or 
argument in support of the veteran's 
claim for an evaluation in excess of 
20 percent for service-connected 
lumbosacral strain.  The RO should invite 
the veteran and representative to submit 
copies of any more recent clinical 
records evaluating lumbosacral strain 
which are not already on file.  The RO 
should also take direct action to secure 
copies of all relevant VA medical records 
reflecting treatment of lumbosacral 
strain, which are not already on file.  
All evidence, argument and medical 
records collected must be added to the 
claims folder.

3.  After completing the above development, the 
veteran should be referred for a VA orthopedic 
examination of lumbosacral strain.  The claims 
folder, including all materials collected pursuant 
to this remand must be made available to the 
physician conducting the examination for thorough 
review and evaluation in conjunction with the 
examination, and the report of examination must 
state that the claims folder was made available and 
was reviewed by the physician.  X-ray studies of 
the veteran's low back should be taken and 
interpreted by appropriate medical personnel.  
During this examination, the physician should 
request the veteran to provide a detailed history 
of his work or vocational or other daily living 
activities and should request the veteran to 
describe the extent, severity, and number of low 
back symptom flare-ups.  

The VA physician should conduct all appropriate 
physical examination including ranges of motion 
(flexion, extension, rotation, and lateroflexion) 
muscle strength, coordination, gait, endurance, and 
objective evidence of pain on movement or use of 
the low back.  The physician should also identify 
any disturbance of locomotion, interference with 
sitting or standing or weight bearing.  The 
physician must specifically indicate whether there 
is muscle spasm on extreme forward bending and/or 
loss of lateral spine motion unilateral in the 
standing position.  Additionally, the physician 
should indicate whether there is listing of the 
whole spine to the opposite side, positive 
Goldthwait's sign, and narrowing or irregularity of 
joint space. All manifestations of the service-
connected low back disability should be reported in 
detail.

The examiner should note to what extent flare-ups 
of pain affect limitation of motion and the degree 
of disability due to the service-connected 
condition. A full description of the effects of the 
veteran's disability upon his ordinary activity 
also should be set forth. A complete and thorough 
explanation for all conclusions or opinions 
provided is essential.

4.  After completing the above development, the RO 
should initially review the report of VA orthopedic 
examination to ensure that it addresses all matters 
raised in the paragraph next above.  If necessary, 
the examination report must be returned to the VA 
physician for clarification or additional comments, 
if necessary.  Thereafter, the RO should again 
address the issue presented on appeal.  If the 
determination is not satisfactory to the veteran, 
he and his representative must be provided a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board after compliance 
with all appellate procedures.  The veteran need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


